DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 28 January 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JAMES LIN/             Supervisory Patent Examiner, Art Unit 1794                                                                                                                                                                                           
Claim Interpretation
There are two interpretations of the instant claim limitation “wherein the hydrogen and electricity products of step (e) are individually produced as needed "on-demand".”
Interpretation (A)
The term “individually produced” is interpreted to include the meaning of individual streams of electricity and hydrogen are co-produced.
Interpretation (B)
The term “individually produced” is interpreted to define that the production of hydrogen and the production of electricity are independent of each other, and thus are not necessarily co-produced.
Comments:
Under the circumstances of Interpretation (A), the previous grounds of rejection are restated.

Regardless of Interpretation (A) or Interpretation (B) being the accepted scenario, a new ground of rejection under 112(b) is presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The presence of the quotation marks in instant claim 1 and 7 (“on-demand”) provides a scenario where there the scope of the claims is unknown.  The addition of the quotation marks would normally mean there is additional meaning separate from the accepted meaning of the term on-demand.  Thus, should the claims be interpreted with the normal meaning of on-demand or some other definition which is not necessarily clear from the specification?  Examiner suggests removal of the quotation marks to obviate this rejection.
Rejections under Interpretation (A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (AU 2014100315 A4) in view of Bienvenu (US 20120121998 A1).
In regards to claim(s) 1, Cooper discloses a process of producing liquid hydrogen comprising producing gaseous hydrogen by electrolysis, liquefying hydrogen in a liquefaction unit, the liquefaction unit powered by energy essentially from renewable sources (renewable energy stored in liquid air/nitrogen; claim 1).
However, Cooper does not explicitly disclose wherein the electrolysis process comprising d) electrolyzing a metal salt and water into metal, acid and oxygen and e) producing gaseous hydrogen and recovering electricity in a regeneration reaction of the metal and acid, and then using the electricity produced to power the liquefaction unit.
Bienvenu pertains to electrolytic production of gaseous hydrogen (para 3) in the area of energy storage for clean energies (para 2) and is therefore in the same field of endeavor as Cooper.  Bienvenu discloses d) electrolyzing a metal salt and water into metal, acid and oxygen and e) producing gaseous hydrogen and recovering electricity in a regeneration reaction of the metal and acid (Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Cooper with Bienvenu’s co-production of hydrogen and electricity because Bienvenu teaches that such is cost effective, clean and provides flexibility of use for optimized production (Bienvenu, para 16).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the produced electricity to power the liquefaction unit because such provides a clean source of electricity for liquefaction.  Furthermore, Bienvenu discloses that electricity can be produced or stored depending on peak hours (para 84), and that hydrogen is also generated along with electricity (para 59) and thusly is also independently produced “on-demand.”  The term “individually produced” is interpreted to include the meaning of individual streams of electricity and hydrogen are co-produced, of which Bienvenu discloses in Fig. 3.
In regards to claim(s) 2-3, Bienvenu discloses ZnSO4 (Fig. 3).
In regards to claim(s) 5, 11 and 14, Bienvenu discloses use of a stabilized power supply (para 71, 75), thus a back-up energy supply.

In regards to claim(s) 7, the instant claim is drawn to a “system” and is interpreted as an apparatus-type claim as it is a list of structures.  Cooper discloses a system for producing liquid hydrogen comprising an electrolyzer with an outlet producing gaseous hydrogen by electrolysis, a liquefaction unit liquefying the gaseous hydrogen, the liquefaction unit powered by energy essentially from renewable sources (an energy inlet; renewable energy stored in liquid air/nitrogen; claim 1).
However, Cooper does not explicitly disclose wherein the system comprises d) an electrolyzer electrolyzing metal salt and water into metal, acid and oxygen (an energy storage part) and e) a fuel cell producing hydrogen and recovering electricity in a regeneration reaction of the metal and acid (a regeneration part), and then using the electricity produced to power the liquefaction unit via an electricity outlet.
Bienvenu pertains to electrolytic production of hydrogen (para 3) in the area of energy storage for clean energies (para 2) and is therefore in the same field of endeavor as Cooper.  B d) an electrolyzer electrolyzing metal salt and water into metal, acid and oxygen (an energy storage part – fig. 3) and e) a fuel cell producing hydrogen and recovering electricity in a regeneration reaction of the metal and acid (a regeneration part – fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Cooper with Bienvenu’s co-production of hydrogen and electricity because Bienvenu teaches that such is cost effective, clean and provides flexibility of use for optimized production (Bienvenu, para 16).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the produced electricity to power the liquefaction unit an electricity outlet because such provides a clean source of electricity for liquefaction.  Furthermore, Bienvenu discloses that electricity can be produced or stored depending on peak hours (para 84), and that hydrogen is also generated along with electricity (para 59) and thusly is also independently produced “on-demand.” The term “individually produced” is interpreted to include the meaning of individual streams of electricity and hydrogen are co-produced, of which Bienvenu discloses in Fig. 3.

In regards to claim(s) 9, Bienvenu discloses a battery (para 2).
Rejections under Interpretation (B)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The instant claim terminology “wherein the hydrogen and electricity products of step (e) are individually produced as needed "on-demand"” in claim 1 and “and wherein the hydrogen and electricity products are individually produced as needed "on-demand"” in claim 7 are not enabled if the term “individually produced” is interpreted to define that the production of hydrogen and the production of electricity are independent of each other, and thus are not necessarily co-produced.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;

(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by 
As in Applicant’s specification, paragraph 20, it is stated “both the hydrogen and electricity product of step (e) can be individually produced as needed "on-demand".”  Applicant’s specification, paragraph 17, discloses “(e) a regeneration step wherein the deposited metal on the electrode is reacted with the acid produced in step (d) to release hydrogen and re-synthesize the original metal salt(s).” As shown in Figure 1 under “Regeneration (4),” the metal (“M”) is combined (“+”) with the acid produced in step (d) (“HX”) to yield (“                
                    →
                
            ”) metal salt (“MX”), hydrogen (“H2”) and electricity (“e-“).  The regeneration step produces both hydrogen and electricity; one of ordinary skill in the art would not know how to produce hydrogen and electricity individually from this regeneration step.  There is no existence of a working example where the regeneration step produces hydrogen only or produces electricity only.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794